Exhibit 99.1 Tri City Bankshares Corporation Quarterly Brochure Financial Data INCOME STATEMENT (unaudited) Nine Months Ended Three Months Ended 9/30/2010 9/30/2009 9/30/2010 9/30/2009 Interest Income $ Interest Expense Net Interest Income Other Income Less:Provision for loan losses Other Operating Expenses Income Before Income Taxes Provision for Income Taxes Net Income $ Net Income Per Common Share $ BALANCE SHEET (unaudited) September 30, 2010 and 2009 Assets Liabilities & Equity Cash and Due from Banks $ $ Non Interest Bearing $ $ Investment Securities Interest Bearing Federal Funds Sold Total Deposits Total Loans Short Term Debt Allowance for Loan Losses ) ) Other Liabilities Net Loans Total Liabilities Bank Premises & Equipment Common Stock Other Real Estate Owned Additional Paid-In Capital Cash surrender value of life insurance Retained Earnings Other Assets Total Stockholders' Equity Total Assets $ $ Total Liabilities & Equity $ $ Exhibit 99.1(cont’d) Management Comments The Corporation posted net income of $12.6 million for the first nine months of 2010, an increase of $5.3 million or 72.8% compared to the first nine months of 2009.Earnings per share increased to $1.42 for the nine months ended September 30, 2010 compared to $0.82 for the same period in 2009. The 2010 results are impacted by the October 23, 2009 acquisition of certain assets and liabilities of a failed bank in Racine, WI from the FDIC.As a result of the acquisition, the Corporation had purchase accounting related income of $10.5 million.Loan discount taken to income accounted for $9.6 million of the $10.5 million total.This income was partially offset by an increase to the provision for loan losses of $2.9 million, primarily due to the acquired loans. Operating earnings during the first nine months of 2010 compared to 2009 continue to be positively affected by enhanced core income from the acquisition, partially offset by less mortgage refinancing activity and higher regulatory expenses. Total assets were $1.1 billion for the quarter ended September 30, 2010 compared to $790 million for the quarter ended September 30, 2009, an increase of $287 million or 36.4%.Total assets increased due to the acquisition as well as significant core deposit growth. Dividend Announcement The Board of Directors declared a special dividend of $1.20 per share payable on December 10th, 2010 to shareholders as of the record date of November 30th, 2010. This dividend was approved due to the possibility of less favorable tax treatment of dividend income in 2011.The board intends to significantly reduce or eliminate dividend payments in 2011: in effect, we are “prepaying” next year’s dividend in consideration of the potential advantage to our shareholders under the current dividend tax structure. The Board of Directors is confident shareholders will applaud this decision and the Board feels equally confident shareholders will understand the potential elimination or reduction of dividends in 2011. We presently plan to resume quarterly dividend payments after 2011.However, we cannot predict the economy in 2012.The Board will review earnings, regulatory requirements and other factors at that time and approve an appropriate dividend, just as they have done every quarter in the past.
